120 S.W.3d 78 (2003)
Damien Wayne ECHOLS
v.
STATE of Arkansas.
Nos. CR-94-928, CR-99-1000.
Supreme Court of Arkansas.
June 19, 2003.
*79 E. Alvin Schay, Little Rock, Robert C. Owen, and Edward A. Mallett, for appellant.
No response.
PER CURIAM.
Appellant Damien Wayne Echols has filed a motion seeking a stay of the appellate proceedings in both of his pending appeals, until such time as forensic DNA testing can be completed. This court initially granted a stay for sixty days, in an opinion issued on September 12, 2002. See Echols v. State, 350 Ark. 42, 84 S.W.3d 424 (2002) (per curiam). Thereafter, on November 14, 2002, and February 28, 2003, this court extended the stay, for a period of ninety days each time.
Appellant now seeks to extend the stay indefinitely, for as long as it takes to complete DNA testing on the items for which there is agreement by the parties. He asserts that the parties are moving forward in this matter, and that it is likely that a substantial number of evidentiary items can be tested before the end of the summer.
We grant the motion to extend the stay. We decline, however, to issue an open-ended stay, as Appellant requests. Instead, we will grant further stay for a period of seventy days from the date of this opinion. While we are mindful of our previous conclusion that the interests of justice will be better served by resolving this forensic issue before proceeding with Appellant's appeals, we note that this matter has been pending for quite a lengthy time. We therefore give notice to the parties that this is the final extension, and we will not issue any further stays in this matter.
It is so ordered.
CORBIN, J., not participating.